                   Case 18-12012-LSS          Doc 296       Filed 11/02/18       Page 1 of 9



                         IN THE UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE

    In re:                                               Chapter 11
    OPEN ROAD FILMS, LLC, a Delaware                     Case No. 18-12012 (LSS)
    limited liability company, et al., 1
                                                         (Jointly Administered)
                            Debtors.
                                                         Re: D.I. 9, 124, 160, 172, 216, 248 & 256

                    MOTION OF VIACOM INTERNATIONAL INC.
         PURSUANT TO SECTIONS 362(d) AND 553 OF THE BANKRUPTCY CODE
         FOR RELIEF FROM THE AUTOMATIC STAY TO EFFECTUATE SETOFF
             Viacom International Inc. (“Viacom International”), by and through its undersigned

counsel, hereby files this Motion for an order, substantially in the form attached as Exhibit C,

pursuant to sections 362(d) and 553 of the Bankruptcy Code, modifying the automatic stay to

allow Viacom International to effectuate its right to setoff, and respectfully states as follows:

                                          Jurisdiction and Venue

             1.     This Motion is brought pursuant to 11 U.S.C. §§ 362(d) and 553. The Court has

jurisdiction pursuant to 28 U.S.C. §§ 1334 and 157(b). Venue is proper in this Court pursuant to

28 U.S.C. § 1409(a).

                                           Factual Background

             A.     The Chapter 11 Cases
             2.     On September 6, 2018 (the “Petition Date”), each of the Debtors filed a voluntary

petition with this Court under chapter 11 of the Bankruptcy Code.




1
 The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows:
Open Road Films, LLC (4435-Del.); Open Road Releasing, LLC (4736-Del.); OR Productions LLC (5873-Del.);
Briarcliff LLC (7304-Del.); Open Road International LLC (4109-Del.); and Empire Productions LLC (9375-Del.).
The Debtors’ address is 2049 Century Park East, 4th Floor, Los Angeles, CA 90067.
              Case 18-12012-LSS         Doc 296       Filed 11/02/18    Page 2 of 9



       3.      The Debtors are operating their businesses and managing their properties as

debtors-in-possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. No trustee

or examiner has been appointed in these Cases

       4.      On September 14, 2018, the Office of the United States Trustee for the District of

Delaware (the “U.S. Trustee”) appointed an official committee of unsecured creditors (the

“Committee”) in these Cases. [D.I. 72.]

       5.      The factual background relating to the Debtors and the commencement of these

Cases is set forth in the Declaration of Amir Agam in Support of First Day Motions (the “First

Day Declaration”). [D.I. 7.]

       B.      The Sale Process
       6.      On September 6, 2018, the Debtors filed the Motion for Orders (A)(I)

Establishing Bid And Sale Procedures Relating to the Sale of Substantially All of the Debtors’

Assets, (II) Authorizing the Debtors to Enter Into an Asset Purchase Agreement With Stalking

Horse Bidder, (III) Establishing and Approving Procedures Relating to the Assumption,

Assignment and Sale of Certain Executory Contracts and Unexpired Leases, Including Notice of

Proposed Cure Amounts and (IV) Scheduling a Hearing to Consider the Proposed Sale and

(B)(II) Approving the Sale of Substantially All of the Debtors’ Assets, (II) Authorizing the

Assumption, Assignment and Sale of Certain Executory Contracts and Unexpired Leases, and

(III) Granting Certain Related Relief (the “Sale Motion”). [D.I. 9.]

       7.      On October 1, 2018, the Debtors filed the Notice of Filing of (I) Proposed Sale

Order and (II) Proposed Form APA. [D.I. 124.]

       8.      On October 2, 2018, the Court entered the Order: (1) Approving Bid and Sale

Procedures, (2) Approving Assumption, Assignment and Cure Procedures and Related Notices,

(3) Establishing Date for Auction and Approving Related Procedures, (4) Scheduling the Sale



                                                -2-
              Case 18-12012-LSS        Doc 296       Filed 11/02/18   Page 3 of 9



Hearing and Related Deadlines, and (5) Granting Related Relief (The “Bid Procedure Order”).

[D.I. 160.]

       9.      On October 2, 2018, the Court entered the Final Order, Pursuant to Sections

105(a), 361, 362, 363(c), 503(b) and 507(b) of the Bankruptcy Code, (I) Authorizing Debtors to

Use Cash Collateral, (II) Granting Adequate Protections, and (III) Granting Related Relief

(the “Cash Collateral Order”). [D.I. 135.]

       10.     On October 12, 2018, the Debtors filed the Notice of Proposed Assumption and

Assignment of Executory Contracts and Unexpired Leases (the “Cure Schedule”). [Dkt

No. 172]. The Cure Schedule lists 38 agreements (together, the “Viacom Agreements”) with

Viacom and its affiliates including: (i) the Distribution Agreement with Awesomeness (Contract

No. 4); (ii) eight license agreements with Viacom International (the “Viacom License

Agreements”) and certain ancillary agreements related to the assignment of license fees

(Contract Nos. 1993–2013); and (iii) two license agreements with Paramount (the “Paramount

License Agreements” and together with the Viacom License Agreements, the “License

Agreements”) and certain ancillary agreements related to the assignment of license fees

(Contract Nos. 1334–1345).

       11.     On October 23, 2018, the Debtors filed the Notice of Filing of (I) Stalking Horse

Agreement, (II) Summary of Proposed Bid Protections, and (III) Summary of Proposed

Amendments to Bid Procedures Order [D.I. 216] and The Debtors’ Motion for Entry of an Order

Authorizing and Approving Certain Bidding Protections and Amendments to Bid Procedures

Order, and Granting Related Relief. [D.I. 217.]




                                               -3-
                 Case 18-12012-LSS               Doc 296         Filed 11/02/18         Page 4 of 9



         12.      On October 26, 2018, the Court entered the Order Authorizing and Approving

Certain Bidding Protections, Amendments to Bid Procedures Order, and Granting Related

Relief. [D.I. 239.]

         13.      On October 30, 2018, the Debtors filed the Notice of Filing of Schedule of

Contracts with Amended Cure Amounts (the “Amended Cure Schedule”). [Dkt No. 248.]

         C.       The Unpaid Advertising
         14.      Viacom International Inc. is a global media company. It operates primarily

through its Viacom Media Networks division (“VMN”), which provides high-quality

entertainment content, services and related branded products for consumers in targeted

demographics attractive to advertisers, content distributors and retailers. VMN’s key brands are

Nickelodeon, Nick Jr., MTV, BET, Comedy Central and The Paramount Network f/k/a Spike

TV.

         15.      Prior to the Petition Date, Viacom International provided Open Road Films

certain linear and digital advertising related to films of Open Road Films (“Advertising”). As of

the Petition Date, Open Road Films owes Viacom International more than $6 million in unpaid

fees on account of the Advertising (the “Pre-Petition Advertising Claim). A chart reflecting the

unpaid invoices is attached as Exhibit A. 2

         16.      Prior to the Petition Date, Open Road Films and Viacom International were

parties to the Viacom License Agreements pursuant to which Viacom licensed certain content

from Open Road Films for air on Viacom International’s television stations. Viacom

International is currently withholding three pre-petition payments in the aggregate amount of




2
 Open Road Films owes additional amounts to certain other Viacom International affiliates (collectively, “Viacom”).
The Court has not yet set a bar date, and Viacom reserves all rights to assert any and all claims at the appropriate time.




                                                           -4-
              Case 18-12012-LSS           Doc 296       Filed 11/02/18     Page 5 of 9



$323,940 (the “Pre-Petition License Fees”) that were due to Open Road Films under two of the

Viacom License Agreements in order to preserve its setoff rights against Open Road Films. A

chart reflecting those three payments is attached as Exhibit B.

                                          Relief Requested

       17.     By this Motion, Viacom International requests entry of an order, pursuant to

sections 362(d)(1) and 553(a) of the Bankruptcy Code, modifying the automatic stay to allow

Viacom International to exercise its setoff rights.

                                              Argument

I.     THE COURT SHOULD MODIFY THE AUTOMATIC STAY TO ALLOW
       VIACOM INTERNATIONAL TO EXERCISE ITS SETOFF RIGHTS

       A.      Cause Exists to Modify the Automatic Stay
       18.     Section 553 of the Bankruptcy Code does not codify the right to setoff, but it does

preserve the right under applicable non-bankruptcy law, as it provides, in pertinent part:

       (a) Except as otherwise provided in this section and in sections 362 and
       363 of this title, this title does not affect the right of a creditor to offset a
       mutual debt owing by such creditor to the debtor that arose before the
       commencement of the case under this title against a claim of such creditor
       against the debtor that arose before commencement of the case . . .
11 U.S.C. § 553(a).
       19.     While section 553 of the Bankruptcy Code preserves prepetition setoff rights,

section 362 makes clear that the automatic stay applies to stay a creditor’s exercise of that right.

11 U.S.C. § 362(a)(7).

       20.     Section 362(d)(1) of the Bankruptcy Code allows the Court to lift or modify the

automatic stay for “cause,” including a lack of adequate protection. 11 U.S.C. § 362(d)(1). An

established right of setoff demonstrates cause for relief from the automatic stay. See, e.g., United

States v. Gould (In re Gould), 401 B.R. 415, 426 (B.A.P. 9th Cir. 2009); In re WL Homes LLC,

471 B.R. 349, 352 (Bankr. D. Del. 2012) (“Showing cause requires the creditor to first establish



                                                  -5-
               Case 18-12012-LSS            Doc 296       Filed 11/02/18      Page 6 of 9



its right to setoff by finding an independent right of setoff under non-bankruptcy law. It then

must show that the conditions § 553 places on setoff are satisfied.”); In re Whitaker, 173 B.R.

359, 359 (Bankr. S.D. Ohio 1994); Dollar Bank, FSB v. Tarbuck (In re Tarbuck), 304 B.R. 718,

725 (Bankr. W.D. Pa. 2004); see also In re Stienes, 285 B.R. 360, 361 (Bankr. D.N.J. 2002)

(creditor with setoff right is secured and entitled to adequate protection and the inability of the

debtor to give the creditor replacement cash as adequate protection is cause for relief).

        21.     Moreover, as discussed more fully in Viacom International’s objection to the

Debtors’ sale motion filed concurrently with this Motion, the Debtors are attempting to transfer

the Viacom License Agreements free and clear of Viacom International’s setoff rights. If the

Court determines the Viacom License Agreements assets may be sold free and clear of Viacom

International’s setoff rights, Viacom International is entitled to adequate protection. Under

section 363(e) of the Bankruptcy Code, “on request of an entity that has an interest in property . .

. sold . . . or proposed to be sold . . . by the trustee, the court . . . shall prohibit or condition such

sale . . . as is necessary to provide adequate protection of such interest.” Setoff rights are treated

as secured claims under section 506(a) of the Bankruptcy Code and are entitled to adequate

protection. E.g., Szymanski v. Wachovia Bank, N.A. (In re Szymanski), 413 B.R. 232, 242

(Bankr. E.D. Pa. 2009). Adequate protection requires that Viacom be provided the “indubitable

equivalent” of its setoff rights. 11 U.S.C. § 361(3). Here, the only way that Viacom

International’s setoff rights can be adequately protected is if the Court grants Viacom relief from

the stay in order to exercise its setoff rights prior to the closing of any sale. Accordingly, cause

exists to modify the automatic stay to allow Viacom to effectuate the setoff.




                                                    -6-
                 Case 18-12012-LSS             Doc 296        Filed 11/02/18        Page 7 of 9



        B.       Viacom Is Entitled to Set Off the Pre-Petition License Fees Against
                 the Pre-Petition Advertising Claim
        22.      The right of setoff is a simple right that “allows entities that owe each other

money to apply their mutual debts against each other, thereby avoiding the absurdity of making

A pay B when B owes A.” Maryland v. Strumpf, 516 U.S. 16, 18 (1995) (internal citations

omitted). Under section 553 of the Bankruptcy Code, a creditor must establish that (1) a debt

owed by the creditor to the debtor that arose prepetition, (2) a claim of the creditor against the

debtor that arose prepetition, (3) the debt and the claim are mutual, and (4) non-bankruptcy law

allows a setoff. In re Czyzk, 297 B.R. 406, 409 (Bankr. D.N.J. 2003); In re Whitaker, 173 B.R.

359, 361 (Bankr. S.D. Ohio 1994). Viacom International easily satisfies each of these elements.

        23.      New York law, which is applicable here, “has codified the common law right of

setoff in N.Y. Debtors & Creditor Law § 151. Section 151 provides that every debtor has the

right to ‘setoff and apply against any indebtedness, whether mature or unmatured,’ any amount

owing from the debtor to the creditor, so long as the debts are mutual.” 3 Thai Lao Lignite

(Thail.) Co. v. Gov’t of the Lao People’s Democratic Republic, No. 10-CV-5256 (KMW) (DCF),

2016 U.S. Dist. LEXIS 29864, at *6 (S.D.N.Y. Mar. 8, 2016); see also Official Comm. of

Unsecured Creditors v. Mfrs. & Traders Tr. Co. (In re Bennett Funding Grp.), 146 F.3d 136, 139

(2d Cir. 1998) (“There is also no question that New York has long recognized a common law

right of setoff.”).

        24.      As of the Petition Date, Open Road Films was indebted to Viacom International

in the amount of at least $6,011,931.30 on account of unpaid digital and linear advertising




3
 Viacom International is a corporation organized under the laws of the State of Delaware with its principal place of
business located in New York City. Each of the at-issue Viacom License Agreements provides that the “Agreement
and all matters or issues collateral thereto shall be governed by the laws of the State of New York.” (See Contract
No. 1993 ¶ 16; Contract No. 2003 ¶ 16.)




                                                        -7-
               Case 18-12012-LSS          Doc 296       Filed 11/02/18     Page 8 of 9



expenses. (See Ex. A.) At the same time, Viacom International was indebted to Debtor Open

Road Films on account of the Viacom License Agreements in the total amount of $323,940.

(See Ex. B.) Accordingly, the debts are mutual, and the automatic stay should be modified to

allow Viacom International to exercise its setoff rights to apply the Pre-Petition License Fees

against the Pre-Petition Advertising Claim.

                                    Additional Relief Requested

        25.     Notwithstanding Bankruptcy Rule 4001(a)(3) and Local Rule 4001-1(c)(iii),

Viacom International requests that any order approving this Motion be a final order not subject

to a fourteen day stay.

                                                Notice

        26.     Viacom International has provided notice of this motion to (i) counsel to the

Debtors; (ii) counsel to the Committee; (iii) the U.S. Trustee; (iv) counsel to the Stalking Horse

Bidder; (v) counsel to the Debtors’ Pre-Petition Secured Lenders; and (vi) all parties requesting

notice in these Chapter 11 cases pursuant to Rule 2002 of the Bankruptcy Rules. Viacom

International submits that, in light of the nature of the relief requested, no further notice is

required.




                                                  -8-
               Case 18-12012-LSS          Doc 296        Filed 11/02/18   Page 9 of 9



                                             Conclusion

       WHEREFORE, Viacom International respectfully requests that the Court enter an order,

substantially in the form attached as Exhibit C, modifying the automatic stay to allow Viacom

International to exercise its setoff rights and granting such other relief as is just and proper.

 Dated: Wilmington, Delaware             MORRIS, NICHOLS, ARSHT & TUNNELL LLP
        November 2, 2018
                                                /s/ Derek C. Abbott
                                         Derek C. Abbott (No. 3376)
                                         Matthew B. Harvey (No. 5186)
                                         1201 North Market Street, 16th Floor
                                         Wilmington, Delaware 19801
                                         Telephone: (302) 658-9200
                                         Facsimile: (302) 658-3989
                                         Email: dabbott@mnat.com
                                         mharvey@mnat.com

                                             -   and –

                                         LUSKIN, STERN & EISLER LLP
                                         Richard Stern
                                         Stephan E. Hornung
                                         Eleven Times Square
                                         New York, New York 10036
                                         Telephone: (212) 597-8200
                                         Facsimile: (212) 974-3205
                                         Email: stern@lsellp.com
                                         hornung@lsellp.com

                                         Counsel for Viacom International Inc.




                                                  -9-
